FILED
                             NOT FOR PUBLICATION                            MAY 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOUGLAS W. HYSELL,                               No. 12-16970

               Plaintiff - Appellant,            D.C. No. 1:10-cv-01233-AWI-
                                                 GBC
  v.

ARNOLD SCHWARZENEGGER; et al.,                   MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Anthony W. Ishii, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       California state prisoner Douglas W. Hysell appeals pro se from the district

court’s judgment dismissing his action alleging violations of the Racketeer

Influenced and Corrupt Organizations Act (“RICO”). We have jurisdiction under

28 U.S.C. § 1291. We review de novo both a dismissal under 28 U.S.C. § 1915A,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and under 28 U.S.C.

§ 1915(e)(2), Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order).

We affirm.

      The district court properly dismissed Hysell’s action because the allegations

in his amended complaint do not set forth facts demonstrating a pattern of

racketeering activity required to state a claim for violations of, or conspiracy to

violate, RICO. See Sanford v. MemberWorks, Inc., 625 F.3d 550, 557 (9th Cir.

2010) (listing elements of a RICO claim under 18 U.S.C. § 1962(c), and explaining

that, to plead a RICO conspiracy claim under § 1962(d), the plaintiff must first

adequately plead a substantive violation of RICO); see also Silva v. Di Vittorio,

658 F.3d 1090, 1105-06 (9th Cir. 2011) (prisoner’s allegations of alleged

constitutional violations do not qualify as predicate acts to establish a pattern of

racketeering activity for the purposes of a RICO claim).

      AFFIRMED.




                                           2                                     12-16970